PER CURIAM.
The state appeals from the trial court’s order granting appellee, Denise Rose, a new trial. During the trial, the trial court refused appellee’s request that the trial court instruct the jury that she had to have had knowledge of the illicit nature of the substance she was charged with possessing contrary to the requirement of Chicone v. State, 684 So.2d 736 (Fla.1996). See also Hampton v. State, 796 So.2d 1260 (Fla. 4th DCA 2001). Recognizing its error, the trial court granted appellee’s motion for new trial. We affirm.
DELL, FARMER and HAZOURI, JJ., concur.